DETAILED ACTION
This application is in condition for allowance except for the following formal matters: see claim objection(s) below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1, line 5 recites “said metering system”. It is noted that from the claim context applicant appears to be referring to the “metering mechanism” of line 4. Thus, it is suggested to amend the claim accordingly to avoid confusion.
Appropriate correction required.
Claim 1, lines 8-9 recite “uninterrupted specific selected volumetric discharges each in a controlled and metered manner into a drinking container as a continuous and uninterrupted fluid flow that is coordinated the”. It is suggested to amend to --uninterrupted specific selected volumetric discharges each in a controlled and metered manner as a continuous and uninterrupted fluid flow into a drinking container that is coordinated with the-- in order to fix grammatical issues and avoid confusion.
Appropriate correction required.


Claim 8, lines 1-2 recite “A method of dispensing and pour control system for a regulated beverage utilizing a dispensing and pour control system of claim 7 and comprising the steps”. It is suggested to amend to --A method of utilizing a dispensing and pour control system of claim 7, comprising the steps-- in order to fix grammatical issues.
Appropriate correction required.
Claim 9, line 2 recites “using an two”. It is suggested to amend to --using two-- in order to fix a grammatical issue.
Appropriate correction required.
Claim 15, lines 1-2 recites “A method of dispensing and pour control system for a regulated beverage utilizing a dispensing and pour control system of claim 14 and comprising the steps”. It is suggested to amend to --A method of utilizing a dispensing and pour control system of claim 14, comprising the steps-- in order to fix grammatical issues.
Claim 16, line 2 recites “using an two”. It is suggested to amend to --using two-- in order to fix a grammatical issue.
Appropriate correction required.
Claim 17, line 1 recites “In a”. It is suggested to amend to --A-- in order to fix a grammatical issue.
Appropriate correction required.

Appropriate correction required.
Claim 17, line 7 recites “is coordinated the”. It is suggested to amend to --is coordinated with the-- in order to fix a grammatical issue.
Appropriate correction required.
Claim 18, line 1 recites “The improvement of claim 17”. It is suggested to amend to --The dispensing and pour control system of claim 17-- in order to avoid confusion.
Appropriate correction required.
Claim 19, line 1 recites “The improvement of claim 18”. It is suggested to amend to --The dispensing and pour control system of claim 18-- in order to avoid confusion.
Appropriate correction required.
Claim 20, lines 1-2 recite “wherein the improvement”. It is suggested to remove this limitation in order to avoid confusion.
Appropriate correction required.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the objection(s), set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 1-16, the prior art of record fails to teach or render obvious a dispensing and pour control system particularly including a metering mechanism providing a specific selected volumetric discharge in continuous hydrodynamic fluid 
Regarding claims 17-20, the prior art of record fails to teach or render obvious a dispensing and pour control system particularly including a metering mechanism being a manifold block of two mating and sealing block elements, and wherein the metering mechanism operatively utilizes pressure from a bulk storage as a motive force while maintaining a system pressure within the storage and distribution system between dispensing cycles. It is noted that Andersson discloses a metering mechanism (flow meter), however, fails to disclose wherein the metering mechanism is a manifold block of two mating and sealing block elements, and wherein the metering mechanism operatively utilizes pressure from a bulk storage as a motive force while maintaining a system pressure within the storage and distribution system between dispensing cycles. Furthermore, Morrow fails to disclose a metering mechanism including a metering piston formed within and fluid conduit system formed within; and wherein the metering mechanism operatively utilizes pressure from a bulk storage as a motive force while maintaining a system pressure within the storage and distribution system between dispensing cycles.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stillwell (US 4,043,198) and Cardelius (US 2013/0333464) show other metering mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        





/Vishal Pancholi/Primary Examiner, Art Unit 3754